Citation Nr: 1514136	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  05-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to March 1979 and from May 2000 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in December 2008, via videoconference.  A transcript of that hearing has been associated with the Veteran's claims file.  

As a matter of background, in February 2009, the Board remanded the appeal so that the Agency of Original Jurisdiction (AOJ) could consider the threshold issue of whether new and material evidence had been submitted with respect to the previously denied claim for service connection for a low back disability.  

In March 2010, the Board reopened and remanded this case for further development.

In a March 2011 decision, the Board subsequently denied the Veteran's claim for service connection.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran and the Secretary of Veterans Affairs submitted a Joint Motion for Remand.  In an October 2012 Order, the Court granted the motion, vacated the March 2011 Board decision, and remanded the case to the Board for further appellate review.

In May 2013, the Board obtained a Veterans Health Administration (VHA) medical opinion.  The Veteran was notified about the medical opinion and given an opportunity to respond.  

In an August 2013 decision, the Board again denied the Veteran's claim.  The Veteran again appealed the decision to the Court.  The Veteran and the Secretary of Veterans Affairs submitted another Joint Motion for Remand.  In a March 2014 Order, the Court granted the motion, vacated the August 2013 Board decision, and remanded the case to the Board for further appellate review.  

In August 2014, the Board issued a remand in this matter so that an adequate medical opinion on the issue of secondary service connection could be obtained, as ordered by the Court in March 2014.  In September 2014, the Veteran was afforded a new VA examination and an opinion was rendered by the examining physician.  Thereafter, the RO issued a supplemental statement of the case and the matter was returned to the Board for further adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this matter, an additional remand is necessary to ensure that full compliance has been achieved with the March 2014 Order by the Court and subsequent August 2014 Board remand.  

A remand by the Board or by the Court confers on the Veteran, as a matter of law, a right to compliance with the remand orders; the Board itself errs in failing to ensure proper compliance.  Stegall v. West, 11 Vet App. 268, 271 (1998).

Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In March 2014, the Court issued a remand so that an adequate medical opinion could be obtained.  Particularly, it found that the May 2013 VHA medical opinion failed to address the issue of secondary service connection.  As such, an additional medical opinion concerning the theory of secondary service connection was needed in order fully comply with the joint motion.  

In August 2014, the Board issued a remand that required all VA orthopaedic medical records after May 2012 be associated with the claims file, and thereafter, ordered that the Veteran be scheduled for a VA orthopaedic examination.  In that remand, the Board specifically requested an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater) that the Veteran's low back disability has either (1) been caused by or, (2) been aggravated or otherwise made worse by the Veteran's service connected bilateral knee disability.  In reaching an opinion on both the causation and aggravation components of the question, the examiner was specifically requested to acknowledge the Veteran's reported history of lower back and knee pain, and consider that history in formulating the opinion.  

Here, the Board finds that the examiner failed to correctly address the issue of aggravation on a secondary basis, as requested in the August 2014 Board remand.  In the opinion given, the examiner stated that the Veteran's lower back condition was less likely than not proximately due to or the result of the Veteran's service-connected knee condition.  As a rationale, the examiner stated that there is no medical evidence either due to knees or permanently aggravated by knees beyond its natural progression.  He then stated there is no evidence of any connection.  There is no clearly abnormal gait that could have placed undue strain on the back.  

However, the VA examiner failed to answer whether it was at least as likely as not that the Veteran's back disability has been aggravated or otherwise made worse by the Veteran's service-connected bilateral knee disability.  Rather, the examiner stated that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  While this answer addresses one theory of entitlement put forth by the Veteran, namely aggravation on a direct basis, it does not address the issue of aggravation on a secondary service connection theory, specifically, whether the Veteran's back condition was aggravated by the Veteran's knee condition.  As such, the Board finds that the September 2014 opinion did not specifically comply with its prior remand, and therefore, an additional remand is necessary to ensure total compliance.

Additionally, in the August 2014 remand, the Board specifically stated that the examiner must acknowledge and consider any history of symptomatology as reported by the Veteran when formulating any opinion given.  If the examiner rejects the Veteran's contentions, the examiner was ordered to provide a reason for doing so.  The examiner was told that they could not solely rely on an absence of contemporaneous medical treatment in rejecting any such contentions.  A review of the opinion given, notes that the examiner indicated that he reviewed the case file, however, his opinion continues to rely on a lack of evidence in the record of any connection.  In fact, upon review of the opinion given, it is not apparent that the VA examiner considered the Veteran's reported history of symptomatology in forming his opinion.  Therefore, the Board remands the claim so that such consideration may be given.     

Accordingly, the case is REMANDED for the following action:

1. Return the record to the September 2014 VA examiner so that an addendum opinion may be obtained regarding the etiology of the Veteran's current back disability as secondary to his presently service-connected bilateral knee disability.  The claims file and a copy of this remand must be made available to the examiner.  If the September 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  (The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.)  

The examiner should then answer the following questions, individually:

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's low back disability has been caused by the Veteran's service connected bilateral knee disability.

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's low back disability has been aggravated or otherwise made worse by the Veteran's service connected bilateral knee disability.

In reaching each opinion, the examiner must provide a complete rationale.  Particularly, the examiner is again reminded that the Veteran is competent to report his symptoms and history.  The examiner must specifically acknowledge and consider the Veteran's reported history of symptomatology in formulating any opinion given.  If the examiner rejects the Veteran's contentions, the examiner must provide a reason for doing so.  The examiner cannot solely rely on an absence of contemporaneous medical treatment as a basis for a negative etiology opinion.  Any opinion given should be supported by citation to medical treatise evidence or known medical principles.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

2. Thereafter, the AOJ should take steps to ensure that the opinion rendered complies with the directives of this remand.  If the opinion is found to be defective in any way, it should be returned to the VA examiner for correction.

3. After completing the requested actions, the AOJ should undertake any additional development deemed warranted.  Thereafter, the AOJ should re-adjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




